IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FRIENDS OF LACKAWANNA, JOSEPH       :          No. 137 MAL 2020
JAMES AND MARI MAY, EDWARD AND      :
BEVERLY MIZANTY, AND KATHERINE      :
AND TODD SPANISH,                   :          Petition for Allowance of Appeal
                                    :          from the Order of the
                Petitioners         :          Commonwealth Court
                                    :
                                    :
            v.                      :
                                    :
                                    :
DUNMORE BOROUGH ZONING HEARING :
BOARD,                              :
                                    :
                Respondent          :
                                    :
                                    :
                                    :
                                    :
            v.                      :
                                    :
                                    :
DUNMORE BOROUGH, KEYSTONE           :
SANITARY LANDFILL, INC., F&L REALTY :
CORPORATION, F&L REALTY, INC.,      :
KEYSTONE COMPANY AND KEYSTONE       :
LANDFILL, INC.,                     :
                                    :
                Respondents         :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.